Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/21/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-5, 8 and 10-14 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 6/21/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recite:
a motor having a housing and formed of: 
a stator mounted in the housing and having a plurality of permanent magnets; 
means …  for measuring flux leakage external to the motor, wherein the means for measuring flux leakage is located radially between the housing and the stator; 
It is vague and indefinite. There are two scenarios A,B by “having” underlined.  
(A1) “a motor having a housing”: Said housing is a component of said motor, like “Egg has yellow yoke”.  In this, it means as below. 
a motor formed of: 
a housing; and
a stator ….; and 
a rotor ….; and
means …..;
(A2) “means …  for measuring flux leakage external to the motor, wherein the means for measuring flux leakage is located radially between the housing and the stator”.   
In this case, which feature of the means for measuring flux leakage located radially between the housing and the stator performs a function “measuring flux leakage external to the motor” while housing belong to motor. 
(B1) “a motor having a housing”: Said housing is not a component of said motor, like “Tom has a car”.  
In this, it means as below. 
A permanent magnet machine assembly comprising: 
a housing; and
a motor formed of: 
a stator ….; and 
a rotor ….; and
means …..;
(B2) “(said stator) having a plurality of permanent magnets”.  Like (B1), permanent magnets are not component of said stator.  Then, where is it belong to?  

As compared above, depending on how read, contents are different.  For purpose of examination, interpretation applied with prior art as below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI (JP 60134748 A, IDS).  
As for claim 1, OHASHI discloses a permanent magnet machine assembly comprising: 
a motor (as defined below, refer Fig. 2 and 112 rejection) having a housing (7) and formed of: 
a stator (15) mounted in the housing and having a plurality of permanent magnets (15); and 
a rotor (13) rotatable relative to the stator and arranged to generate rotating power generated by electricity (as motor); and
means (17) mounted (via 32) radially external to the stator (by inner end of the stator) for measuring flux leakage external to the motor (see Figs. 2, 13-14, Fig. 14 is best to see); 
wherein the means for measuring flux leakage (17) is located radially between the housing (by outer surface) and the stator (inner surface of 15).  
Regards “means mounted radially external to the stator for measuring flux leakage external to the motor; wherein the means for measuring flux leakage is located radially between the housing and the stator”, the claim does not further require which portion of housing and stator to be counted.  It appears claiming broadest manner.  Broadness is not rendering indefinite but prior art interpretation does the same way.  See markup below. 
OHASHI is silent to explicitly and clearly describe “means for deriving rotor position from the measure of flux leakage”.  However, OHASHI describes control circuit (18) perform calculation of rotation speed based on Hall sensor pulses responding three poles of rotor (e.g., Fig. 12), which indicates rotor position detection.  It is notoriously old and well known in the art to have rotor position by Hall sensor, and therefore the examiner hereby takes official notice.  Refer support references listed and explained in section “prior art made of record”.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have means for (18) deriving rotor position from the measure of flux leakage.  

    PNG
    media_image1.png
    262
    407
    media_image1.png
    Greyscale


As for claim 2, OHASHI discloses the assembly of claim 1, wherein the means for measuring flux leakage comprises a Hall-effect sensor (17).
As for claim 4, , OHASHI discloses the assembly of claim 1, wherein the means for measuring flux leakage comprises a magnetic sensor (17, Hall sensor is a magnetic sensor).

As for claim 8, OHASHI discloses a permanent magnet machine assembly comprising:
a motor (as defined below, refer Fig. 2 and 112 rejection) having a motor housing (7) and formed of:
a stator (15) mounted in the housing and having a plurality of permanent magnets (15); and 
a rotor (13) rotatable relative to the stator and arranged to generate rotating power generated by electricity (as motor); and
means (17) mounted (via 32) radially external to the stator (by inner end of the stator) for measuring flux leakage external to the motor (see Figs. 2, 13-14, Fig. 14 is best to see);
wherein the means for (17) measuring flux leakage is incorporated into the housing (7). 
Regards “means mounted radially external to the stator for measuring flux leakage external to the motor; wherein the means for measuring flux leakage is located radially between the housing and the stator”, the claim does not further require which portion of housing and stator to be counted.  It appears claiming broadest manner.  Broadness is not rendering indefinite but prior art interpretation does the same way.  See markup in claim 1. 
OHASHI is silent to explicitly and clearly describe “means for deriving rotor position from the measure of flux leakage”.  OHASHI describes control circuit (18) perform calculation of rotation speed based on Hall sensor pulses responding three poles of rotor (e.g., Fig. 12), which indicates rotor position.  It is notoriously old and well known in the art to have rotor position by Hall sensor, and therefore the examiner hereby takes official notice.  Refer support references listed and explained in section “prior art made of record”.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have means for (18) deriving rotor position from the measure of flux leakage.  

As for claim 10, OHASHI discloses the assembly of claim 8, wherein the means for measuring flux leakage comprises a Hall-effect sensor (17).
As for claim 12, OHASHI discloses the assembly of claim 1, wherein the means for measuring flux leakage comprises a magnetic sensor (17, Hall sensor is a magnetic sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI in view of ISHIKAWA (JP 58099243 A, cited on 8/19/2021). 
As for claims 3 and 11, OHASHI failed to teach the assembly of claim 1 or 8 such that wherein the means for measuring flux leakage comprises a sensor coil.  
ISHIKAWA teaches (see Fig. 1) wherein the stator (in the said motor) the means for measuring flux leakage comprises a sensor coil (3, 4).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that any defect may be detected earlier.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI in view of Koschny et al ("Magneto-Optical Sensors", ADVANCED MATERIALS & PROCESSES, pages 13-16, FEBRUARY 2012, cited on 8/19/2021)
As for claims 5 and 13, OHASHI failed to teach the assembly of claim 1 or 8 such that wherein the means for measuring the flux leakage comprises a magneto-optical sensor.  
Koschny teaches the means for measuring the flux leakage comprises a magneto-optical sensor in application of such as electric mobility (i.e., electric motor). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for immediately obtaining measurement data directly above the surface of the magnetic material.  

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Rotor position by Hall sensor.   Three selected examples. 
SUZUKI (US 20160056692 A1), Hall sensor (12B, Fig. 2) for deriving rotor position from the measure of flux leakage of permanent magnets and control circuit determine rotor speed [0038].  
SUGAKI et al (WO 2017141583 A1, IDS, see US 20190044424 A1), Hall sensor (200, Fig. 1) for deriving rotor position from the measure of flux leakage of permanent magnets and control circuit determine rotor speed [0011-0014, 0037, 0040].  
Rudel et al (US 20080174212 A1), Hall sensor (140, 248, Figs. 1-2) for deriving rotor position from the measure of flux leakage of permanent magnets [0023, 0037]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN K KIM/Primary Examiner, Art Unit 2834